DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
Response to Amendment
3.	Receipt of Applicant’s Amendment filed on 01/26/2021 is acknowledged.  The amendment includes the cancellation of claims 9 and 10 and the amending of claims 1 and 5.
Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Duty of Disclosure
5.	The applicant is reminded that they have a duty to disclose all pertinent references.  From Section 2001.04 of the MPEP:  “A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. Information material to the patentability of a claim that is cancelled or withdrawn from consideration need not be submitted if the information is not material to the patentability of any claim remaining under consideration in the application. There is no duty to submit information which is not material to the patentability of any existing 
(1)    The cited patent of Koh (U.S. Patent 10,142,679).  This patent contains the same multi-matching fingerprinting subject matter as that of the instant application (it shares the same assignee).  Moreover, there is now (see below) a double patenting rejection via Koh against the current claims.  The corresponding US/foreign search reports (and cited prior art) should be disclosed.
Claim Rejections - 35 USC § 112
6.         The rejections raised in the Office Action mailed on 12/10/2020 have been overcome by applicant’s amendment received on 01/26/2021.
Claim Objections
7.	Claims 1 and 5 are objected to because of the following informalities:  The phrases “plurality of video fingerprint” and “plurality of audio fingerprint” are grammatically incoherent and should be replaced with “plurality of video fingerprints” and “plurality of audio fingerprints”.  Appropriate correction is required.
Claim Interpretation
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
9.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a data storage module configured to store a video fingerprint database and an audio fingerprint database for at least one broadcast service signal; and a content matching module configured to:  receive, from an external electronic device, a video fingerprint and an audio fingerprint of content corresponding to a content recognition request at the external electronic device; retrieve at least one of a video fingerprint or an audio fingerprint, which matches at least one of the obtained video fingerprint and audio fingerprint, from the video fingerprint database and the audio fingerprint database stored in the data storage module; and provide, to the external electronic device, content information corresponding to the at least one of retrieved video fingerprint or audio fingerprint, wherein in the retrieving of the at least one of the video fingerprint or the audio fingerprint, which matches the at least one of the obtained video fingerprint and audio fingerprint, the content matching module is configured to:  retrieve a plurality of video fingerprint matching the obtained video fingerprint from the video fingerprint database, retrieve an audio fingerprint matching the obtained audio fingerprint from among audio fingerprints included in the audio fingerprint database that correspond to the plurality of video fingerprint matching the obtained video fingerprint; or retrieve a plurality of audio fingerprint matching the obtained audio fingerprint from the audio fingerprint database, and retrieve a video fingerprint matching the obtained video fingerprint from among video fingerprints included in the video fingerprint database that correspond to the plurality of audio fingerprint matching the obtained audio fingerprint” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
12.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13.	Claims 1 and 5 are anticipatorily rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 9, and 12 of U.S. Patent No. 10,142,679 (herein referred to as Koh).
14.	Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 1 of the instant application substantially recites the limitations of claim 12 of Koh.  Both claims recite substantially similar limitations regarding the comparison of fingerprints of content.
Application Claim 1
U.S. Patent 10,142,679
1. A method for operating a content recognition apparatus, the method comprising:
A)  receiving, from an external electronic device, a video fingerprint and an audio fingerprint of content corresponding to a content recognition request at the external electronic device;
B)  retrieving at least one of a video fingerprint or an audio fingerprint, which 
C)  providing, to the external electronic device, content information corresponding to the retrieved at least one of video fingerprint or audio fingerprint;
D)  wherein the retrieving of the at least one of the video fingerprint or the audio fingerprint, which matches the at least one of the obtained video fingerprint and audio fingerprint, comprises:  retrieving a plurality of video fingerprint matching the obtained video fingerprint from the video fingerprint database, and retrieving an audio fingerprint matching the obtained audio fingerprint from among audio fingerprints included in the audio fingerprint database that correspond to the plurality of video fingerprint matching the obtained video fingerprint; or retrieving a plurality of audio fingerprint matching the obtained audio fingerprint from the audio fingerprint database, and retrieving a video fingerprint matching the obtained video fingerprint from among video fingerprints included in the video fingerprint database that correspond to the plurality of audio fingerprint matching the obtained audio fingerprint.
.





A)  outputting content (Corresponds to Limitation B); 
B)  extracting, from the content, first characteristic information and second characteristic information, wherein the first characteristic information is one of video characteristic information and audio characteristic information and the second Corresponds to Limitation A); 
C)  transmitting the extracted first characteristic information to a server; 
D)  based on receiving a plurality of characteristic information corresponding to contents matched to the transmitted first characteristic information and a plurality of additional information corresponding to the plurality of characteristic information, selecting one from among the plurality of characteristic information based on the second characteristic information extracted from the content (Corresponds to Limitation A, B, and D); and 
E)  controlling output circuitry to output additional information, from among the plurality additional information, corresponding to the selected characteristic information (Corresponds to Limitation C).



Claim 12:
The method as claimed in claim 9, further comprising: 
Corresponds to Limitation A)
.

Koh clearly also compares fingerprints.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 5 of the instant application substantially recites the limitations of claim 4 of Koh.  Both claims recite substantially similar limitations regarding the comparison of fingerprints of content.
Application Claim 5
U.S. Patent 10,142,679
5. A content recognition apparatus comprising:
A)  a data storage module configured to store a video fingerprint database and an audio fingerprint database for at least one broadcast service signal; and 
B)  a content matching module configured to:  receive, from an external electronic device, a video fingerprint and an audio fingerprint of content corresponding to a content recognition request at the external electronic device; 
C)  retrieve at least one of a video fingerprint or an audio fingerprint, which matches at least one of the obtained video fingerprint and audio fingerprint, from the video fingerprint database and 
D)  provide, to the external electronic device, content information corresponding to the at least one of retrieved video fingerprint or audio fingerprint; 
E)  wherein in the retrieving of the at least one of the video fingerprint or the audio fingerprint, which matches the at least one of the obtained video fingerprint and audio fingerprint, the content matching module is configured to:  retrieve a plurality of video fingerprint matching the obtained video fingerprint from the video fingerprint database, retrieve an audio fingerprint matching the obtained audio fingerprint from among audio fingerprints included in the audio fingerprint database that correspond to the plurality of video fingerprint matching the obtained video fingerprint; or retrieve a plurality of audio fingerprint matching the obtained audio fingerprint from the audio fingerprint database, and retrieve a video fingerprint matching the obtained video fingerprint from among video fingerprints included in the video fingerprint database that correspond to the plurality of audio fingerprint matching the obtained audio fingerprint.





A)  output circuitry; 
B)  communication circuitry; and 
C)  a processor configured to extract, from the content, first characteristic information and second characteristic information, wherein the first characteristic information is one of video characteristic information and audio characteristic information and the second characteristic information is the other one of the video characteristic information and the audio characteristic information (Corresponds to Limitations A, C); 
D)  wherein the processor further is configured to: control the communication circuitry to transmit the first characteristic Corresponds to Limitation B); 
E)  based on receiving a plurality of characteristic information corresponding to contents matched to the transmitted first characteristic information and a plurality of additional information corresponding to the plurality of characteristic information, select one from among the plurality of characteristic information based on the second characteristic information extracted from the content (Corresponds to Limitations A, B, C, E); and 
F)  control the output circuitry to output additional information, from among the plurality of additional information, corresponding to the selected characteristic information (Corresponds to Limitation D).



Claim 4:
The apparatus as claimed in claim 1, 
A)  wherein the processor is configured to control the communication circuitry to transmit, to the server, as content recognition information, additional information, from among the plurality of additional information, corresponding to Corresponds to Limitation B)
.

Koh clearly also compares fingerprints.









Claim 1:
A)  receiving, from an external electronic device, a video fingerprint and an audio fingerprint of content corresponding to a content recognition request at the external electronic device;
B)  retrieving at least one of a video fingerprint or an audio fingerprint, which matches at least one of the obtained video fingerprint and audio fingerprint, from a video fingerprint database and an audio fingerprint database for at least one broadcast service signal; and 
C)  providing, to the external electronic device, content information corresponding to the retrieved at least one of video fingerprint or audio fingerprint;
D)  wherein the retrieving of the at least one of the video fingerprint or the audio fingerprint, which matches the at least one of the obtained video fingerprint and audio fingerprint, comprises:  retrieving a plurality of video fingerprint matching the obtained video fingerprint from the video fingerprint database, and retrieving an audio fingerprint matching the obtained audio fingerprint from among audio fingerprints included in the audio fingerprint database that correspond to the plurality of video fingerprint matching the obtained video fingerprint; or retrieving a plurality of audio fingerprint matching the obtained audio fingerprint from the audio fingerprint database, and retrieving a video among video fingerprints included in the video fingerprint database that correspond to the plurality of audio fingerprint matching the obtained audio fingerprint.
Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
18.	Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. PGPUB 2014/0250450), in view of Covell et al. (U.S. PGPUB 2009/0052784)
19.	Regarding claims 1 and 5, Yu teaches a method and content recognition apparatus comprising:
receiving, from an external electronic device, a video fingerprint and an audio fingerprint of content corresponding to a content recognition request at the external electronic device (Paragraphs 32, 37, and 39, Figure 1);
B)  retrieving at least one of a video fingerprint or an audio fingerprint, which matches at least one of the obtained video fingerprint and audio fingerprint, from a video fingerprint database and an audio fingerprint database for at least one broadcast service signal (Paragraphs 32, 37, 39, and 58, Figure 1); and 
C)  providing, to the external electronic device, content information corresponding to the retrieved at least one of video fingerprint or audio fingerprint (Paragraphs 32, 37, 39, and 72, Figure 1).
	The examiner notes that Yu teaches “receiving, from an external electronic device, a video fingerprint and an audio fingerprint of content corresponding to a content recognition request at the external electronic device” as “Front-end devices mentioned above capture video and audio from media contents using their sensors such as camera and microphone. The captured media contents will then be extracted into VDNA fingerprints, so that they are feasible to transmit over networks, and user's privacy is thus protected” (Paragraph 32), “The identification server has an interface to receive VDNA fingerprint queries from front-end devices. And it is configured with a database where content owners registered media contents as master media. The master media in the database are also stored as VDNA fingerprints, and they are tagged with complete metadata information. After the incoming VDNA fingerprints are identified by comparing with the registered master media using advanced algorithms, identification server will feedback the result with extra metadata information of the recognized content” (Paragraph 37), and “The present invention provides a system of recognizing media contents, which has the functions including capturing audio and video content, extracting into VDNA fingerprints, data transmission, identification and so on” (Paragraph 39).  The examiner further notes that queries (i.e. content recognition requests) of ascertained audio and video fingerprints of content are sent from front-end devices (i.e. the claimed external electronic devices) to a server for recognition via a matching process.  The examiner further notes that Yu teaches “retrieving at least one of a video fingerprint or an audio fingerprint, which matches at least one of the obtained video fingerprint and audio fingerprint, from a video fingerprint database and an audio fingerprint database for at least one broadcast service signal” as “Front-end devices mentioned above capture video and audio from media contents using their sensors such as camera and microphone. The captured media contents will then be extracted into VDNA fingerprints, so that they are feasible to transmit over networks, and user's privacy is thus protected” (Paragraph 32), “The identification server has an interface to receive VDNA fingerprint queries from front-end devices. And it is configured with a database where content owners registered media contents as master media. The master media in the database are also stored as VDNA fingerprints, and they are tagged with complete metadata information. After the incoming VDNA fingerprints are identified by comparing with the registered master media using advanced algorithms, identification server will feedback the result with extra metadata information of the recognized content” (Paragraph 37), “The present invention provides a system of recognizing media contents, which has the functions including capturing audio and video content, extracting into VDNA fingerprints, data transmission, identification and so on” (Paragraph 39), and “VDNA fingerprint data are compared with master VDNA fingerprints that registered in the fingerprint database (102-2) using optimized comparing algorithm. The identification result will be combined with the capturing timestamps with earlier identification history to achieve more accurate results. The identification server responses feedback to the front-end device, where predefined actions will be taken as illustrated 102-4” (Paragraph 58).  The examiner further notes that queries (i.e. content recognition requests) of ascertained audio and video fingerprints of content are sent from front-end devices (i.e. the claimed external electronic devices) to a server for recognition via a matching process to a master database at the server.  The examiner further notes that Yu teaches “providing, to the external electronic device, content information corresponding to the retrieved at least one of video fingerprint or audio fingerprint” as “Front-end devices mentioned above capture video and audio from media contents using their sensors such as camera and microphone. The captured media contents will then be extracted into VDNA fingerprints, so that they are feasible to transmit over networks, and user's privacy is thus protected” (Paragraph 32), “The identification server has an interface to receive 
	Yu does not explicitly teach:
D)  wherein the retrieving of the at least one of the video fingerprint or the audio fingerprint, which matches the at least one of the obtained video fingerprint and audio fingerprint, comprises:  retrieving a plurality of video fingerprint matching the obtained video fingerprint from the video fingerprint database, and retrieving an audio fingerprint matching the obtained audio fingerprint from among audio fingerprints included in the audio fingerprint database that correspond to the plurality of video fingerprint matching the obtained video fingerprint; or retrieving a plurality of audio fingerprint matching the obtained audio fingerprint from the audio fingerprint database, and retrieving a video fingerprint matching the obtained video fingerprint from among video fingerprints included in the video fingerprint database that correspond to the plurality of audio fingerprint matching the obtained audio fingerprint.
Covell, however, teaches “wherein the retrieving of the at least one of the video fingerprint or the audio fingerprint, which matches the at least one of the obtained video fingerprint and audio fingerprint, comprises:  retrieving a plurality of video fingerprint matching the obtained video fingerprint from the video fingerprint database, and retrieving an audio fingerprint matching the obtained audio fingerprint from among audio fingerprints included in the audio fingerprint database that correspond to the plurality of video fingerprint matching the obtained video fingerprint; or retrieving a plurality of audio fingerprint matching the obtained audio fingerprint from the audio fingerprint database, and retrieving a video fingerprint matching the obtained video fingerprint from among video fingerprints included in the video fingerprint database that correspond to the plurality of audio fingerprint matching the obtained audio fingerprint” as “A system and method is described for determining if an input media file (e.g., either video or audio or both) matches or partially matches a reference media file in a reference set of media files (e.g., a database of video and/or audio clips)” (Paragraph 24), “Also for simplicity, the described example case assumes each reference video has only one video track and one audio track and has a single fingerprint for each track” (Paragraph 33), “When an input video 102 is received for matching (e.g., from uploaded content or from an existing database of videos), the input video 102 is fingerprinted according to the same fingerprinting process applied to the reference videos. The matching module 108 then determines which portions of the input video 102 (if any) match against portions of reference videos in the reference database 120. In one embodiment, the matching module 108 determines matches according to a three-stage process as illustrated in FIG. 3” (Paragraph 44), “In a third stage, remaining candidate matches are combined and pruned to determine 306 matches across time and optionally across channels (e.g., audio and video) to provide a final result set. Each of the stages of the three-stage matching process is described in more detail below” (Paragraph 46), and “Another alternative approach in creating the list of in initial candidate videos is to give additional priority to references which have already been observed to have matched on a previously examined channel (e.g., another audio track). For example, if the process has already completed a pass through the audio channel matching for an input media 
	The examiner further notes that the secondary reference of Covell teaches the concept of determining initial multiple candidate matches (via either matching audio or video fingerprints).  Moreover, audio (if video was initially used) or video (if audio was initially used) is then used to find a corresponding matching fingerprint amongst the initial matched candidates. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Covell’s would have allowed Yu’s to provide a method for avoiding extensive expenses in content recognition, as noted by Covell (Paragraph 5).
20.	Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. PGPUB 2014/0250450), in view of Sharifi (U.S. Patent 9,619,854).
21.	Regarding claims 1 and 5, Yu teaches a method and content recognition apparatus comprising:
A)  receiving, from an external electronic device, a video fingerprint and an audio fingerprint of content corresponding to a content recognition request at the external electronic device (Paragraphs 32, 37, and 39, Figure 1);
B)  retrieving at least one of a video fingerprint or an audio fingerprint, which matches at least one of the obtained video fingerprint and audio fingerprint, from a video fingerprint database and an audio fingerprint database for at least one broadcast service signal (Paragraphs 32, 37, 39, and 58, Figure 1); and 
, to the external electronic device, content information corresponding to the retrieved at least one of video fingerprint or audio fingerprint (Paragraphs 32, 37, 39, and 72, Figure 1).
	The examiner notes that Yu teaches “receiving, from an external electronic device, a video fingerprint and an audio fingerprint of content corresponding to a content recognition request at the external electronic device” as “Front-end devices mentioned above capture video and audio from media contents using their sensors such as camera and microphone. The captured media contents will then be extracted into VDNA fingerprints, so that they are feasible to transmit over networks, and user's privacy is thus protected” (Paragraph 32), “The identification server has an interface to receive VDNA fingerprint queries from front-end devices. And it is configured with a database where content owners registered media contents as master media. The master media in the database are also stored as VDNA fingerprints, and they are tagged with complete metadata information. After the incoming VDNA fingerprints are identified by comparing with the registered master media using advanced algorithms, identification server will feedback the result with extra metadata information of the recognized content” (Paragraph 37), and “The present invention provides a system of recognizing media contents, which has the functions including capturing audio and video content, extracting into VDNA fingerprints, data transmission, identification and so on” (Paragraph 39).  The examiner further notes that queries (i.e. content recognition requests) of ascertained audio and video fingerprints of content are sent from front-end devices (i.e. the claimed external electronic devices) to a server for recognition via a matching process.  The examiner further notes that Yu teaches “retrieving at least one of a video fingerprint or an audio fingerprint, which matches at least one of the obtained video fingerprint and audio fingerprint, from a video fingerprint database and an audio fingerprint database for at least one broadcast service signal” as “Front-end devices mentioned above capture video and audio from media contents using their sensors such as camera and microphone. The captured media contents will then be extracted into VDNA fingerprints, so that they are feasible to transmit over networks, and user's privacy is thus protected” (Paragraph 32), “The identification server has an interface to receive VDNA fingerprint queries from Yu teaches “providing, to the external electronic device, content information corresponding to the retrieved at least one of video fingerprint or audio fingerprint” as “Front-end devices mentioned above capture video and audio from media contents using their sensors such as camera and microphone. The captured media contents will then be extracted into VDNA fingerprints, so that they are feasible to transmit over networks, and user's privacy is thus protected” (Paragraph 32), “The identification server has an interface to receive VDNA fingerprint queries from front-end devices. And it is configured with a database where content owners registered media contents as master media. The master media in the database are also stored as VDNA fingerprints, and they are tagged with complete metadata information. After the incoming VDNA fingerprints are identified by comparing with the registered master media using advanced algorithms, identification server will feedback the result with extra metadata information of the recognized content” (Paragraph 37), “The present invention provides a system of recognizing media 
	Yu does not explicitly teach:
D)  wherein the retrieving of the at least one of the video fingerprint or the audio fingerprint, which matches the at least one of the obtained video fingerprint and audio fingerprint, comprises:  retrieving a plurality of video fingerprint matching the obtained video fingerprint from the video fingerprint database, and retrieving an audio fingerprint matching the obtained audio fingerprint from among audio fingerprints included in the audio fingerprint database that correspond to the plurality of video fingerprint matching the obtained video fingerprint; or retrieving a plurality of audio fingerprint matching the obtained audio fingerprint from the audio fingerprint database, and retrieving a video fingerprint matching the obtained video fingerprint from among video fingerprints included in the video fingerprint database that correspond to the plurality of audio fingerprint matching the obtained audio fingerprint.
	Sharifi, however, teaches “wherein the retrieving of the at least one of the video fingerprint or the audio fingerprint, which matches the at least one of the obtained video fingerprint and audio fingerprint, comprises:  retrieving a plurality of video fingerprint matching the obtained video fingerprint from the video fingerprint database, and retrieving an audio fingerprint matching the obtained audio fingerprint from among audio fingerprints included in the audio fingerprint database that correspond to the plurality of video fingerprint matching the obtained video fingerprint; or retrieving a plurality of audio fingerprint matching the obtained audio fingerprint from the audio fingerprint database, and retrieving a video fingerprint matching the obtained video fingerprint from among video fingerprints included in the video fingerprint database that correspond to the plurality of audio fingerprint matching the obtained audio fingerprint” as “At 608, the set of videos are filtered (e.g., by a recommendation component 108) to generate a filtered set of recommended videos based on a comparison between the set of video sub-fingerprints and the set of other video sub-fingerprints and/or a comparison between the set of audio sub-fingerprints and the set of other audio sub-fingerprints. For example, it can be determined whether the consumed video matches the video in the set of recommended videos by comparing the set of video sub-fingerprints with the set of other video sub-fingerprints. Additionally, it can be further determined (e.g., verified, confirmed, etc.) whether the consumed video matches the video in the set of recommended videos by comparing the set of audio sub-fingerprints with the set of other audio sub-fingerprints. If so, in an aspect, the video in the set of recommended videos can be removed from the set of recommended videos. In another aspect, placement (e.g., ranking, a weighted value, etc.) of the video in the set of recommended videos can be modified” (Column 17, lines 36-53).
	The examiner further notes that the secondary reference of Sharifi teaches the concept of initially matching a video fingerprint against video fingerprints of videos (and producing multiple matches) which are then verified (i.e. the claimed retrieving an audio fingerprint) via matching an audio fingerprint against audio fingerprints of such matched videos.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Sharifi’s would have allowed Yu’s to provide a method for determining duplicative media content, as noted by Sharifi (Column 1, lines 34-36).
Response to Arguments
22.	Applicant’s arguments with respect to claims 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in Covell, Sharifi, and Yu).
Conclusion
23.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2012/0257116 issued to Hendrickson et al. on 11 October 2012.  The subject matter disclosed therein is pertinent to that of claims 1 and 5 (e.g., methods to use audio/video fingerprints for content recognition).
U.S. PGPUB 2016/0227261 issued to Neumeier et al. on 04 August 2016.  The subject matter disclosed therein is pertinent to that of claims 1 and 5 (e.g., methods to use audio/video fingerprints for content recognition).
U.S. PGPUB 2011/0078020 issued to LaJoie et al. on 31 March 2011.  The subject matter disclosed therein is pertinent to that of claims 1 and 5 (e.g., methods to use audio/video fingerprints for content recognition).
U.S. PGPUB 2014/0193027 issued to Scherf et al. on 10 July 2014.  The subject matter disclosed therein is pertinent to that of claims 1 and 5 (e.g., methods to use audio/video fingerprints for content recognition).
U.S. PGPUB 2014/0282670 issued to Sinha et al. on 18 September 2014.  The subject matter disclosed therein is pertinent to that of claims 1 and 5 (e.g., methods to use audio/video fingerprints for content recognition).
U.S. PGPUB 2013/0205321 issued to Sinha et al. on 08 August 2013.  The subject matter disclosed therein is pertinent to that of claims 1 and 5 (e.g., methods to use audio/video fingerprints for content recognition).
U.S. PGPUB 2016/0337701 issued to Khare et al. on 17 November 2016.  The subject matter disclosed therein is pertinent to that of claims 1 and 5 (e.g., methods to use audio/video fingerprints for content recognition).
U.S. Patent 8,953,836 issued to Postelnicu et al. on 10 February 2015.  The subject matter disclosed therein is pertinent to that of claims 1 and 5 (e.g., methods to use audio/video fingerprints for content recognition).
Postelnicu et al. on 20 January 2015.  The subject matter disclosed therein is pertinent to that of claims 1 and 5 (e.g., methods to use audio/video fingerprints for content recognition).
Contact Information
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

February 19, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168